                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND


HISP ANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR,
UNITED BLACK POLICE OFFICERS
ASSOCIATION,
MICHAEL ANIS,
MICHAEL BROWN,
THOMAS BOONE,
DANIT A INGRAM,
PAUL MACK,
JOSEPH PEREZ,
TASHA OATIS,
CLARENCE RUCKER,
CHRIS SMITH,
RICHARD TORRES,
THOMAS WALL, and
SONYA L. ZOLLICOFFER,

       Plaintiffs,                                   Civil Action No. TDC-18-3821

       v.

PRINCE GEORGE'S COUNTY,
HENRY P. STAWINSKI, III, Individually and
in His Official Capacity as Chief of Police,
MARK A. MAGAW, Individually and in His
Official Capacity as Deputy Chief
Administrative Officer for Public Safety,
CHRISTOPHER MURTHA, Individually and
in His Official Capacity as Deputy Chief of
Police, and
MAJOR KATHLEEN MILLS, Individually
and in Her Official Capacity as Commander,

       Defendants.



                               MEMORANDUM        OPINION

       Plaintiffs Hispanic National Law Enforcement Association NCR ("HNLEA") and United

Black Police Officers Association ("UBPOA"), along with 12 of their members who are or were
employed by the Prince George's County Police Department ("PGCPD"), have brought this civil

rights action against Prince George's County, Maryland and four PGCPD officials, alleging a

custom and practice of discrimination and retaliation against officers of color by the PGCPD and

certain high-ranking PGCPD officials. Plaintiffs assert causes of action pursuant to 42 U.S.C.   S
1983 for discrimination on the basis of race and color, in violation ofthe Equal Protection Clause

of the Fourteenth Amendment to the United States Constitution, and retaliation, in violation of

the First Amendment.   Plaintiff Lieutenant Sonya Zollicoffer has also asserted a cause of action

for discrimination on the basis of disability, in violation of the Rehabilitation Act of 1973, 29

U.S.C. SS 701-796 (2012) ("the Rehabilitation        Act").   Now pending before the Court is

Defendants'   First Motion to Dismiss, which seeks dismissal of HNLEA and UBPOA ("the

Organizational Plaintiffs") as Plaintiffs; all claims against Defendant Deputy Chief Christopher

Murtha and all individual defendants in their official capacities; and certain individual claims of

discrimination or retaliation contained within the asserted causes of action.   The Court held a

hearing on the Motion on June 7, 2019.      For the reasons set forth below, the Motion will be

GRANTED IN PART and DENIED IN PART.

                                        BACKGROUND

       The facts described below are presented in the light most favorable to Plaintiffs, the non-

moving parties. The PGCPD, led in, part by Defendants Chief Henry P. Stawinski, III, Deputy

Chief Administrative Officer for Public Safety Mark Magaw, Deputy Chief Christopher Murtha,

and Internal Affairs Division Commander Major Kathleen Mills (collectively, the "Individual

Defendants"), is charged with protecting and serving the population of Prince George's County,

Maryland, a county in which the majority of residents are African American.      According to the

Complaint, the PGCPD has long had a problem with officers who engage in racist conduct,



                                                 2
including abusive police practices, towards both officers and civilians of color.      Specifically,

Plaintiffs allege a broad and pervasive custom of retaliation against officers of color who file

complaints or otherwise cooperate with efforts to investigate white officers who engage in

misconduct, as well as a practice of discrimination against officers of color, including institution

of investigative proceedings against complaining officers, imposition of transfers to unfavorable

assignments, denial of promotions and favorable transfers, and harsher discipline for officers of

color.

         According to the Complaint, Chief Stawinski, supported by his co-Defendants,            has

effectively condoned this behavior by failing to discipline the perpetrators appropriately and thus

fostered a hostile work environment in which racist conduct is allowed to persist.         Plaintiffs

allege that white PGCPD officers used racial slurs to refer to their fellow officers as well as

people of color within the community, referred to communities of color policed by white officers

as "shitholes" or "ghettos," circulated pictures of a Hispanic commander dressed up as a voodoo

doll with derogatory comments, gave a training dummy a black face and Afro wig, and

circulated other racist images, pictures, emails, and text messages. CompI. ~~ 50-53, ECF NO.1.

When Plaintiffs have complained       about their work environment       and specific instances of

misconduct, rather than enforcing PGCPD General Order 12, which bars discrimination              and

retaliation in the workplace, the PGCPD has engaged in retaliation against them. In March 2016,

HNLEA and UBPOA filed a letter of complaint with the United States Department of Justice

("DOJ") regarding this course of conduct and have submitted additional information in support

of that complaint on several occasions from October 2016 to October 2017.

         The instant Complaint also details specific instances of discrimination     and retaliation

experienced by Plaintiffs Michael Anis, Michael Brown, Thomas Boone, Danita Ingram, Paul



                                                  3
Mack, Joseph Perez, Tasha Oatis, Clarence Rucker, Chris Smith, Richard Torres, Thomas Wall,

and Sonya Zollicoffer (collectively, the "Individual Plaintiffs"), all of whom are officers of color

who currently serve or at one time served in the PGCPD.         Brown, Boone, Ingram, Mack, Oatis,

Rucker, Smith, Wall, and Zollicoffer identify as African American; Perez and Torres identify as

Hispanic and Latino respectively; and Anis is of Middle Eastern descent.

       Although the Complaint contains a variety of distinct allegations of discrimination and

retaliation, it asserts just three counts:   (1) discrimination on the basis of race and color, in

violation of the Equal Protection Clause of the Fourteenth Amendment, pursuant to 42 U.S.C.            S
1983; (II) retaliation in violation of the First Amendment, also pursuant to        S   1983; and (III)

discrimination   on the basis of disability, in violation of the Rehabilitation     Act, brought by

Zollicoffer only. In their Motion, Defendants seek dismissal of only parts of Counts I and II.

Notably, Defendants do not challenge Plaintiffs' claim of a custom or policy of discrimination

and retaliation against the County pursuant to Monell v. Department of Social Services, 436 U.S.

658 (1978); the claim of race discrimination based on a hostile work environment; or many of

the individual    claims   of discrimination   or retaliation    asserted   by Individual    Plaintiffs.

Accordingly, the Court will describe, as set forth within the analysis below, only those specific

allegations relevant to resolving Defendants' Motion.

        Since the filing of the Motion, the Court has granted Plaintiffs leave to file an Amended

Complaint,   which adds three additional plaintiffs and several additional causes of action.

Because the Amended Complaint does not alter any of the original allegations, by agreement of

the parties, the Court will resolve the First Motion to Dismiss without addressing the new

allegations in the Amended Complaint.




                                                  4
                                             DISCUSSION

        In their Motion, Defendants assert that: (1) all claims by Plaintiffs HNLEA and UBPOA

should be dismissed because these organizations lack associational standing to seek certain forms

of relief on behalf of their members and do not have standing in their own right under the

doctrine of organizational standing; and (2) all claims against Murtha should be dismissed for

failure to state a claim because the Complaint fails to allege personal involvement or supervisory

liability as required under 42 U.S.C.   S   1983. Although Plaintiffs have not explicitly enumerated

separate claims on these issues, Defendants also argue for dismissal for failure to state a claim of

certain specific individual claims of discrimination or retaliation brought by Individual Plaintiffs

based on the statute of limitations or the lack of sufficient allegations to state a plausible claim

for relief.   Finally, Defendants contend that Plaintiffs'      official capacity claims against the

Individual Defendants should be dismissed as duplicative of their claims against Prince George's

County.

I.        Legal Standards

          Defendants move to dismiss Plaintiffs HNLEA and UBPOA for lack of standing pursuant

to Rule 12(b)(1) of the Federal Rules of Civil Procedure because standing is required to establish

subject matter jurisdiction.   The plaintiff has the burden to show that subject matter jurisdiction

exists. Evans v. B.P. Perkins Co., Div. of Stand ex Int'! Corp., 166 F.3d 642,647 (4th Cir. 1999).

Federal Rule of Civil Procedure 12(b)(I) allows a defendant to move for dismissal when it

believes that the plaintiff has failed to make that showing.       When a defendant asserts that the

plaintiff has failed to allege facts sufficient to establish subject matter jurisdiction, the allegations

in the complaint are assumed to be true under the same standard as in a Rule 12(b)(6) motion,

and "the motion must be denied if the complaint alleges sufficient facts to invoke subject matter



                                                    5
jurisdiction."     Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009).       When a defendant

asserts that facts outside of the complaint deprive the court of jurisdiction, the Court "may

consider evidence outside the pleadings without converting the proceeding to one for summary

judgment."       Velasco v. Gov't of Indonesia, 370 F.3d 392,398 (4th Cir. 2004); Kerns, 585 F.3d at

192. The court should grant a Rule 12(b)(l) motion based on a factual challenge to subject

matter jurisdiction "only if the material jurisdictional    facts are not in dispute and the moving

party is entitled to prevail as a matter of law."       Evans, 166 F.3d at 647 (quoting Richmond,

Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)).

          Defendants' other arguments for dismissal are governed by Rule 12(b)( 6) of the Federal

Rules of Civil Procedure. To defeat a motion to dismiss under Rule 12(b)(6), the complaint must

allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).    A claim is plausible when the facts pleaded allow "the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged."         Id.   Legal conclusions or

conclusory statements do not suffice. Id. The Court must examine the complaint as a whole,

consider the factual allegations in the complaint as true, and construe the factual allegations in

the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,268 (1994); Lambeth v.

Bd. ofComm'rs       of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

II.       Standing

          Article III of the Constitution limits the judicial power of the federal courts to actual

"Cases" or "Controversies."      U.S. Const. art. III, ~ 2, cl. 1. To invoke this power, a litigant must

have standing.      Hollingsworth v. Perry, 133 S. Ct. 2652, 2661, (2013). A plaintiff establishes

standing by demonstrating (1) a "concrete and particularized" injury that is "actual or imminent";

(2) "fairly traceable to the challenged conduct"; and (3) "likely to be redressed by a favorable



                                                    6
judicial decision." ld.; Covenant Media ofS.C., LLC v. City ofN Charleston, 493 F.3d 421,428

(4th Cir. 2007). Standing must be established for each claim. DaimlerChrysler        Corp. v. Cuno,

547 U.S. 332, 352 (2006).       The presence of one plaintiff with standing renders a claim

justiciable. Bostic v. Schaefer, 760 F.3d 352,370-71 (4th Cir. 2014).

       As a threshold matter, Defendants concede that all of the Individual Plaintiffs have

standing to seek the declaratory and injunctive relief requested in the Complaint.   However, they

argue that the Court should dismiss HNLEA and UBPOA "because they would be entitled to no

greater declaratory or injunctive relief than the Individual Plaintiffs."   Mot. Dismiss at 12-13,

ECF No. 30-1. This argument misinterprets the purpose underlying the constitutional standing

requirement:   to ensure that at least one party has such a "personal stake in the outcome of the

controversy as to ... justify the exercise of the court's remedial powers on [their] behalf. Town

of Chester, NY. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (alteration in original).

Accordingly, a finding that one party has standing to assert a claim allows the court to forgo

further inquiry into the standing of the other plaintiffs that assert the same claim, but it does not

mandate dismissal of those other plaintiffs from the case. See, e.g., Horne v. Flores, 557 U.S.

433, 446-47 (2009) (holding that where the superintendent of a school district had standing to

challenge court decisions, there was no need to consider whether legislators also had standing to

do so); Bostic, 760 F.3d at 371 (finding that where one couple had standing to challenge a

marriage license renewal, the court was not required to detennine whether another couple had

standing for the same claim).

        In line with this reasoning, Plaintiffs argue that because Defendants concede that the

Individual Plaintiffs have standing to pursue all claims asserted in the Complaint, the Court need

not reach the question of the standing of HNLEA and UBPOA.              However, the United States



                                                  7
Supreme Court has held that "a plaintiff must demonstrate standing for each claim he seeks to

press and for each form of relief that is sought," Town of Chester, 137 S. Ct. at 1650, and

Plaintiffs' Prayer for Relief, at least in some respects, appears to seek broader declaratory and

injunctive relief on behalf of HNLEA and UBPOA than that available to the Individual

Plaintiffs.   Indeed, Plaintiffs' Memorandum in Opposition to Defendants'       Motion to Dismiss

("Opposition") clarifies this point, acknowledging that because both HNLEA and UBPOA have

non-plaintiff members who have experienced adverse actions resulting from PGCPD's custom

and policy of discrimination    and retaliation, "HNLEA and UBPOA are entitled to broader

declaratory and injunctive relief than the Individual Plaintiffs." Opp'n at 14, ECF No. 31. Thus,

to the extent that HNLEA and UBPOA seek certain forms of relief distinct from or beyond that

requested by the Individual Plaintiffs, their standing must be assessed.

         HNLEA and UBPOA assert organizational standing in their own right and associational

on behalf of their members. The Court addresses associational standing first because if HNLEA

and UBPOA can establish associational standing, the Court need not address whether they also

have standing to sue for injuries inflicted directly to their organizational interests.    See Md.

Highways Contractors Ass 'n, Inc. v. Maryland, 933 F.2d 1246, 1250 (4th Cir. 1991) (holding

that, as a constitutional matter, there are two distinct theories by which an association can allege

standing: "in its own right to seek judicial relief from injury to itself and to vindicate whatever

rights and immunities the association itself may enjoy" or "as the representative of its members

who have been harmed"); cf Spann v. Colonial Vill., Inc., 899 F.2d 24, 29 n.2 (D.C. Cir. 1990)

("Because we conclude that the organizations have standing on their own behalf, we do not need

to decide whether individual plaintiff Spann or organizations as representatives of their members

possess standing.").   Moreover, if HNLEA and UBPOA can assert standing on behalf of their



                                                  8
members, they do not need satisfy the third-party standing exception to the prudential rule

against asserting the rights of others, which Defendants argue they cannot meet. See A Helping

Hand v. Baltimore Cty., 515 F.3d 356,363 n.3 (4th Cir. 2008) (distinguishing between the third-

party standing doctrine and the associational standing doctrine and noting that both allow a

plaintiff to "bring suit based not on injury to itself but on injury to another"); La Union del

Pueblo Entero v. Ross, 353 F. Supp. 3d 381, 392 (D. Md. 2018) (holding that the third-party

standing inquiry was not required where the plaintiff had established standing to sue on behalf of

its members);      cf Kowalski v. Tesmer, 543 U.S. 125, 129-30 (2004) (in the absence of

associational     standing, requiring plaintiffs to demonstrate both a close relationship with the

parties whose rights they sought to assert and the inability of those individuals to protect their

own interests).

        To establish associational     standing, an organization   must demonstrate   that (1) its

members would have standing to sue in their own right; (2) "the interests it seeks to protect are

germane to the organization's       purpose"; and (3) "neither the claim asserted nor the relief

requested requires the participation of individual members in the lawsuit." Hunt v. Washington

State Apple Advert. Comm 'n, 432 U.S. 333, 343 (1977); see Lujan v. Defenders of Wildlife, 504

U.S. 555, 563 (1992) (stating that a single member with standing in his or her own right is

sufficient to establish that an organization has standing).        The first two requirements   are

mandated by Article III, while the third is prudential         in nature and serves to promote

"administrative     convenience and efficiency,"   such as by "guard[ing)   against the hazard of

litigating a case to the damages stage only to find the plaintiff lacking detailed records or the

evidence necessary to show the hann with sufficient specificity."      United Food & Commercial

Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 556-57 (1996).



                                                   9
        Here, Defendants concede that HNLEA and UBPOA have alleged sufficient facts to meet

the first two associational standing requirements mandated by Article III, but they argue that the

participation    of individual members of both organizations    is required for certain forms of

individualized    relief requested in the Complaint,   specifically damages, reinstatement,     and

expungement of disciplinary records for HNLEA and UBPOA members who are not parties to

the lawsuit.     Although "a suit for money damages . . . would require examination of each

member's unique injury," Retail Indus. Leaders Ass'n v. Fielder, 475 F.3d 180, 187 (4th Cir.

2007), Plaintiffs have clarified both in their Opposition and at the hearing that HNLEA and

UBPOA are not seeking damages in their own right or on behalf of their members who are not

parties to the case. For this reason, Defendants' reliance on Equal Rights Center v. Abercrombie

& Fitch Co., 767 F. Supp. 2d 510 (D. Md. 2010), for the principle that HNLEA and UBPOA

lack standing to seek certain forms of injunctive relief is misplaced,         as there the court

distinguished between associational standing to assert a claim for damages, which it did not find,

and associational standing to seek injunctive relief, which it did find as to claims of disability

discrimination by stores that were visited but could not be properly accessed by one or more

members of the association.     See id. at 525, 527-529.   Thus, the question before the Court is

whether HNLEA and UBPOA have standing to seek specific forms of injunctive relief, not

whether they have standing to seek damages. See Town of Chester, 137 S. Ct. at 1650.

        In the context of suits seeking injunctive relief, courts have employed a flexible approach

to the third Hunt element, finding associational standing when the organization can satisfy the

functional concerns that might point to a need for individual participation. See 13A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure        S   3531.9.5 (3d ed. 1998).   The

United States Courts of Appeals for the Third, Fifth, and Seventh Circuits have interpreted



                                                10
Hunt's third prong as precluding associational standing only when the participation of every

member of the organization is necessary to the proper resolution of the case, noting that the

participation of some members of the organization is permissible and almost always necessary.

See Ass'n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547, 552-53 (5th Cir.

2010) (holding that where proof of "misdeeds could establish a pattern" with "evidence from a

small but significant sample of [association members]," a constitutional        violation could be

established and equitable relief granted); Retired Chi. Police Ass'n v. City of Chicago, 7 F.3d

584, 601-02 (7th Cir. 1993) (finding "no indication" from any of the Supreme Court cases to

address associational standing that the Court "intended to limit representational standing to cases

in which it would not be necessary to take any evidence from individual members of an

 association"); Hosp. Council ofW     Pa. v. City of Pittsburgh, 949 F.2d 83,89-90 (3d Cir. 1991)

 (holding that "an association may assert a claim that requires participation by some members");

 see also Warth v. Seldin, 422 U.S. 490, 511 (1975) (holding that "so long as the nature of the

 claim and relief sought does not make the individual participation        of each injured party

 indispensable   to proper resolution    of the cause, the association   may be an appropriate

 representative of its members, entitled to invoke the court's jurisdiction")    (emphasis added).

 Here, based on the pleadings, it appears that Plaintiffs' claims, including that there is a custom

 and policy of discrimination      and retaliation at PGCPD, and their requested declaratory and

 injunctive relief, can be established     without evidence from all members       of the Plaintiff

 associations with valid claims.

         Moreover, courts have also determined that when there is no immediately apparent need

 to have individual members participate in the lawsuit at the pleading stage, an associational

 plaintiff can remain in the case unless and until, at a later stage, individualized participation



                                                  11
reveals itself to be necessary.    See, e.g., Va. Hasp. Ass 'n v. Baliles, 868 F.2d 653, 662-63 (4th

Cir. 1989), aff'd 496 U.S. 498, 504 nA (1990); Penn. Psychiatric Soc. v. Green Spring Health

Servs., Inc., 280 F.3d 278,282-87 (3d Cir. 2002). For instance, in Virginia Hospital Association,

the plaintiff Virginia Hospital Association ("VHA") claimed associational standing on behalf of

its member hospitals to challenge the Commonwealth of Virginia's procedures for reimbursing

hospitals for the cost of treating Medicaid patients.   868 F.2d at 656, 662. Virginia argued that

the court would have to examine data and make findings for each VHA member hospital in order

to resolve VHA's claims, and if appropriate, grant the requested relief, but VHA claimed to be

challenging factors common to all of the hospitals which would be remedied by an amended

state Medicaid reimbursement plan. Id. at 663. The United States Court of Appeals for the

Fourth Circuit credited VHA's assertion, noted that the pleadings did not establish that an order

in favor of VHA would necessarily require findings specific to its individual members, and

concluded that any challenge to VHA's associational standing was at best, premature. Id.

        The injunctive relief requested here by HNLEA and UBPOA is analogous to that

requested by VHA. Plaintiffs request a permanent injunction ordering Prince George's County

to abolish discrimination     on the basis of race within and among the PGCPD through the

 implementation of policy changes and a plan to review allegedly discriminatory terminations and

 disciplinary proceedings and reinstate wrongfully terminated officers or otherwise remedy those

 prior acts of discrimination and retaliation.   Although if this relief were granted, at some point

 PGCPD would have to engage in individualized inquiries to determine which officers of color

 deserve, reinstatement or expungement of their disciplinary records, granting the relief itself-

 that is, a court order that PGCPD must remedy any prior discriminatory             termination   and

 disciplinary decisions-can       be accomplished upon consideration of evidence from only certain



                                                   12
individual members of HNLEA and UBPOA in order to assess whether there is a custom and

practice of discrimination and retaliation at PGCPD under Monell, and whether such custom and

practice caused the harms cited in the Complaint.       See Spell v. McDaniel, 824 F.2d 1380, 1389

(4th Cir. 1987) (holding that to prove a Monell claim, a plaintiff must "(1) identify[] the specific

'policy'    or 'custom';    (2) fairly attribute [e] the policy and fault for its creation to the

municipality; and (3) find[] the necessary "affirmative link" between identified policy or custom

and specific violation").

           Although   Defendants   argue that, as a general      principle,   Monell   claims   reqUIre

individualized proof, they have not identified legal authority or a factual basis to support the

assertion that every member of HNLEA and UBPOA would have to participate in this lawsuit in

order to prove that the disciplinary processes, bureau and division assignments, and promotion

decisions of the PGCPD are part of a custom and practice of race discrimination and retaliation

that causes officers of color to experience the adverse actions cited in the Complaint. Indeed, the

United States Court of Appeals for the Sixth Circuit explicitly rejected this notion in

Neighborhood Action Coalition v. City of Canton, 882 F.2d 1012 (6th Cir. 1989), holding that

the organizational plaintiff had associational standing for its Monell claim to the extent it sought

injunctive relief, because "any injunctive relief granted would inure to the benefit of all members

of the association actually injured." Id. at 1016-17. In Neighborhood Action Coalition, as here,

the injunctive relief requested was not simply invalidating a law or executive order, but the entry

of a court order prohibiting the municipality from providing services in a racially discriminatory

manner and requiring the municipality to provide police protection to members of the association

living in Canton's northeast region equivalent to the protection it provided to residents of other

Canton neighborhoods.       Id. at 1014. The court did not find it necessary, in assessing a motion to



                                                   13
dismiss, to delve into the minute details ofthe relief requested and determine exactly what sort of

future individualized inquiries might be required to determine the equivalence between police

protection provided to certain association members and other residents after the court ordered

such relief. Neighborhood Action Coal., 882 F.2d at 1017.

        Nor is such a nuanced inquiry required here, where sample testimony from members of

HNLEA and UBPOA may be sufficient to prove the right of the members of the Organizational

Plaintiffs to the relief requested in the Complaint.   See Penn. Psychiatric Soc   y,   280 F.3d at 286

(finding that, for purposes of associational      standing at the pleading stage, a challenge to

"systemic policy violations" could be supported by "sample testimony").      Where, at this stage of

the case, the Court concludes that the injunctive relief requested by HNLEA and UBPOA does

not necessarily require the participation of all their respective members who are not parties to the

case, the Court finds that all three prongs of the Hunt test for associational standing have been

satisfied and that HNLEA and UBPOA may assert the constitutional rights of their members.

Accordingly, the Court need not assess HNLEA and UBPOA's organizational standing to seek

relief in their own right. See Md. Highways, 933 F.2d at 1250; Spann, 899 F.2d at 29 n.2.

III.     Supervisor Liability

         Defendants next argue that all claims against Defendant Murtha must be dismissed

because Plaintiffs have failed to allege that Murtha acted personally in the deprivation of

Plaintiffs' rights.   A state official may not be held liable under 42 U.S.c.      S    1983 unless it is

"affirmatively   shown that the official charged acted personally in the deprivation              of the

plaintiffs rights."   Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th. Cir. 1977); see also Monell, 436

u.s.   at 690-92. There is no vicarious liability pursuant to the doctrine of respondeat superior in

S   1983 cases against government officials for the acts of their subordinates.        Wright v. Collins,



                                                  14
766 F.2d 841, 850 (4th Cir. 1985); Vinnedge, 550 F.2d at 928. In order for a supervising official

to be held liable under   S   1983, a plaintiff must establish that: (1) the supervisor knew that the

subordinate   "was engaged in conduct that posed a pervasive             and unreasonable    risk of

constitutional injury"; (2) the supervisor's "response showed deliberate indifference to or tacit

authorization of the alleged offensive practices"; and (3) there was "an affirmative causal link"

between the supervisor's "inaction and the constitutional injury." King v. Rubenstein, 825 F.3d

206, 224 (4th Cir. 2016) (quoting Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)).

"Establishing a 'pervasive' and 'unreasonable' risk of harm requires evidence that the conduct is

widespread, or at least has been used on several different occasions, and that the conduct

engaged in by the subordinate poses an unreasonable risk of harm of constitutional injury."

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (quoting Slakan v. Porter, 737 F.2d 368, 373

(4th Cir. 1984)).

        Here, Plaintiffs assert that they have alleged sufficient facts to state a claim of direct

liability by Murtha for discrimination and retaliation or, alternatively, to establish supervisory

liability against Murtha.     The Complaint generally alleges that Murtha "knew or should have

known of the discriminatory customs, practices, and wrongful acts" of Defendants and that "he

condoned, ratified, authorized and/or engaged in such conduct."       CompI. ~ 48. The Complaint

also generally references Murtha as one of several PGCPD officials who have assisted Chief

Stawinski in overseeing "an outrageous pattern of retaliation" against officers of color, including

"the institution of investigative proceedings against complaining officers, imposition of transfers

to unfavorable assignments, denial of promotions and favorable transfers, and other adverse

changes in work conditions," and having "caused the Department to engage in a pervasive

pattern of discriminatory discipline." CompI. ~ 4. However, the Complaint is virtually devoid of



                                                   15
allegations describing acts or omissions by Murtha. The only specific fact offered as to Murtha

in support of these conclusory allegations is the assertion that he served as Deputy Chief in

charge ofthe Bureau of Patrol ("Patrol") since February 2016, and that in that role, he "evaluates

every investigation and disciplinary proceeding involving the Patrol."      Compl. ~ 48. There are

no allegations that Murtha personally reviewed or was aware of any of the specific investigations

or disciplinary proceedings relating to the Individual Plaintiffs that are described elsewhere in

the Complaint.

        Although Plaintiffs have asserted that the general allegations about Murtha's role support

the inference that he participated in or was at least aware of the investigations and disciplinary

proceedings involving specific instances of discrimination or retaliation, the Complaint does not

describe any particular investigations or disciplinary proceedings relating to officers while they

were in Patrol, which would then have necessarily been overseen by Murtha.            The Complaint

does allege that, as a result of discrimination or retaliation, several of the Individual Plaintiffs

were transferred into Patrol against their will during Murtha's tenure, including Plaintiffs Torres,

Boone, Zollicoffer, and Smith. For example, Torres was transferred out of Investigations into

Patrol immediately following a disciplinary investigation initiated by his former supervisor in

Investigations who, according to Torres, had used racial slurs to describe African American

civilians.   Likewise, after Smith complained about racially derogatory comments while on the

Special Assignments Team, he was transferred to Patrol in March 2017 as a form of retaliation.

But these allegations identify officials other than Murtha, from outside Patrol, as having

participated in those decisions, and there are no allegations describing what role, if any, the

leadership of Patrol in general, or Murtha in particular, played in approving the transfer of an

officer into Patrol or assessing the history and circumstances that led to that transfer.



                                                  16
       Although Plaintiffs offer additional facts relating to Murtha in their Opposition, on a

motion to dismiss, the Court may not consider facts offered in a brief but not contained in the

Complaint.   See Zachair, Ltd. v. Driggs, 965 F. Supp. 741, 748 nA (D. Md. 1997) ("[The

plaintiff] is bound by the allegations contained in its complaint and cannot, through the use of

motion briefs, amend the complaint."), aff'd, 141 F.3d 1162 (4th Cir. 1998).         Moreover, the

proffered facts describe alleged misconduct by Murtha relating to the falsification of time sheets

in favor of a white officer and efforts to thwart an internal investigation into the misconduct, but

they do not allege that Murtha engaged in discrimination against officers of color or misconduct

or retaliation against officers for complaining of discrimination.     Rather, they identify Chief

Stawinski, not Murtha, as the PGCPD official who was made aware of a complaint to be filed by

Plaintiff Perez before Perez was transferred out ofInternal Affairs.

       Thus, even construed in the light most favorable to Plaintiffs, the Complaint contains

only general allegations that Murtha was involved in a broad custom and policy of discrimination

and retaliation   without any example of his direct involvement          in any particular   act of

discrimination or retaliation, or his awareness as a supervisor and failure to address any such acts

occurring in Patrol. Under these circumstances, the Complaint fails to state a claim for relief

against Murtha. See, e.g., Staten v. Batts, No. CCB-15-599, 2015 WL 4984858, at *3 (D. Md.

Aug. 17, 2015) (granting a motion to dismiss where the incarcerated pro se plaintiffs          only

allegation of supervisory liability was that "[n]othing done in reference to the Baltimore City

Police Department is done without approval by Commissioner Batts"); Coleman v. Comm'r of

Div. of Corr., No. ELH-13-474, 2014 WL 2547787, at *4 (D. Md. June 4, 2014) (granting

summary judgment to defendants because the plaintiff had not introduced any facts beyond

conclusory statements in the pleadings t6 support supervisory liability, but noting that summary



                                                 17
judgment would be entered anyway on the merits); Chen v. Baker, No. PWG-13-2564, 2014 WL

6835732, at *6 (D. Md. Dec. 2, 2014) (granting a motion to dismiss on a claim of supervisory

liability because the plaintiff had not pleaded any facts to allow the court to draw a reasonable

inference that the defendant was involved in administering the plaintiff's medication).l

         In so ruling, the Court does not find that Murtha, based on his role at PGCPD, is not an

appropriate subject for discovery.     Rather, the allegations in the Complaint make clear that

discovery may appropriately address his acts or omissions relating to alleged discrimination and

retaliation.   If, during discovery, Plaintiffs obtain additional facts that would support a claim

against Murtha in his individual capacity, the Court will consider granting leave to file an

Amended Complaint to add such a claim.

IV.      Statute of Limitations

         Defendants   argue that the Court      should   dismiss   certain   claims   as time-barred,

specifically, Anis's claim that he was subjected to disparate treatment when he was unable to

attend classes at Investigator School, to which he was accepted in 2014, and Rucker's claim that

he was subjected to a discriminatory suspension in October 2015. Section 1983 does not contain

its own statute of limitations, so courts must import the statute of limitations from the most

analogous state law cause of action. Owens v. Baltimore City State's Atty's Off., 767 F.3d 379,

388 (4th Cir. 2014).      All of the events in this case occurred in Maryland.         Consequently,

Maryland's three-year statute of limitations for civil actions, Md. Code Ann., Cts. & Jud. Proc.


    The Court does not rely on Evans v. Chalmers, 703 F.3d 636 (4th Cir. 2012), cited by
Defendants in their brief and at the hearing, because the language for which it was cited was
from a concurring opinion, not the majority opinion. See Evans v. Chalmers, 703 F.3d 636, 661-
62 (4th Cir. 2012) (Wilkinson, J., concurring). The Court cautions Defendants that failing to
identify that distinction to the Court is misleading and, if intentional, a basis for sanctions.




                                                 18
S 5-101     (West 2013), applies to these claims. Owens, 767 F.3d at 388.       Although state law

provides       the limitations   period for such claims, federal law controls when those claims

accrue. Nasim v. Warden, Md. House of Correction, 64 F.3d 951, 955 (4th Cir. 1995). Under

federal law, a "cause of action accrues either when the plaintiff has knowledge of his claim or

when he is put on notice-e.g.,        by the knowledge of the fact of injury and who caused it-to

make reasonable inquiry and that inquiry would reveal the existence of a colorable claim." Id.

          Ordinarily, "a defense based on the statute of limitations must be raised by the defendant

through an affirmative defense, see Fed. R. Civ. P. 8(c), and the burden of establishing the

affirmative defense rests on the defendant."      Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th

Cir. 2007).       Thus, a motion to dismissed filed pursuant to Federal Rule of Civil Procedure

12(b)(6) may challenge a claim as time-barred only in the "relatively rare circumstances" where

"all facts necessary to the affirmative defense 'clearly appear[] on the face of the complaint.'"

Id. (quoting Richmond, Fredericksburg         & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir.

1993)).

          A.        Corporal Anis

           Corporal Michael Anis has asserted that after he was accepted into Investigator School in

2014, he was not allowed to attend because he was then assigned to the midnight shift.            He

claims that his inability to attend was discriminatory because white officers were not subject to

the same restriction, including Jessica Johnson, who was allowed to attend Investigator School

five months after Anis was barred from attending even though she was working on the midnight

shift. Defendants assert that this discrimination claim is time-barred because the Complaint was

not filed until December 12, 2018, more than three years after the end of 2014.            However,

although the Complaint states that Anis was accepted into Investigator School in 2014, it does



                                                   19
not state when that program was supposed to begin or when he was informed he would not be

allowed to attend. Moreover, it does not establish when Anis became aware that Johnson, who

did not attend Investigator School until five months after Anis was barred, had received more

favorable treatment on this issue and thus when Anis had an actionable disparate treatment

claim. See Nasim, 64 F.3d at 955. It may prove to be the case that Anis's claim accrued more

than three years before the filing of the Complaint, but where the face of the Complaint does not

provide the operative date that Anis's discrimination         claim relating to Investigator School

accrued, Defendants' argument that it is time-barred is premature. The Motion will be denied as

to this issue. See Goodman, 494 F.3d at 464.

        B.       Officer Rucker

        Officer Clarence Rucker has alleged claims of discrimination and retaliation related to his

suspension,     which followed    an Internal Affairs   investigation   in December    2014.   The

investigation    revealed that Rucker had a pre-existing      relationship with a woman who was

involved in a case he was investigating and that in a different case, a woman attempted to initiate

a relationship    with Rucker, which he declined because of his involvement            in her case.

According to Rucker, his conduct was not improper and neither woman ever complained to the

PGCPD.        Nevertheless, he was suspended in October 2015, ordered to sign a confidentiality

agreement, and threatened with insubordination        and possible termination if he released any

information about the investigation.

        Defendants     argue that Rucker's   discrimination   and retaliation   claims based on the

October 2015 suspension are time-barred because even the last day of October 2015 occurred

more than three years before the filing of the Complaint on December 12, 2018. Because the

suspension was imposed in October 2015, the decision to impose the suspension occurred more



                                                 20
than three years before the filing of the Complaint and is thus time-barred.        See Nat'l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002) (holding that discrimination claims based

on certain acts were time-barred because "[d]iscrete acts such as termination, failure to promote,

denial of transfer, or refusal to hire are easy to identify"         and thus "each incident     of

discrimination ... constitutes a separate actionable 'unlawful employment practice''').

        However, at the hearing, Plaintiffs noted that even if Rucker's claim for discriminatory or

retaliatory suspension is time-barred, he asserts other actionable claims within the statute of

limitations.   First, they argue that Rucker's suspension was unnecessarily prolonged, for over

two years before he accepted ajob at the Capitol Heights Police Department in November 2017,

and that he was not allowed to apply for or test for promotions, while white officers under

suspension were permitted to do so. Second, Plaintiffs argue that once Rucker left PGCPD,

unlike similarly situated white officers, he was "red-flagged" by the PGCPD in December 2017,

which caused him to be confined to desk duty at the Capitol Heights Police Department.         See

Wanamaker v. Columbian Rope Co., 108 F.3d 462,466 (2d Cir. 1997) (stating that blacklisting a

former employee can constitute an adverse employment action).         To the extent that Rucker's

claim is based on disparate treatment in not being permitted to test for promotion while on

suspension, or in being red-flagged with other employers, such claims are not time-barred based

on the allegations on the face of the Complaint.      Accordingly, although the Court will grant

Defendants'    Motion to Dismiss as it relates to the discrete act of Rucker's       October 2015

suspension, the Motion will be denied as to these other two aspects of his claim. The Court also

notes that the facts surrounding Rucker's 2015 suspension remain relevant for purposes of

proving Rucker's other claims that are not time-barred.




                                                 21
v.       Retaliation

          Defendants    seek dismissal of certain retaliation claims alleged by Plaintiffs Boone,

Ingram, Wall, Anis, Brown, and Oatis for failure to state a claim upon which relief may be

granted. To state a claim for retaliation under the First Amendment, a plaintiff must allege: (l)

"that [the] speech is protected"; (2) "that the defendant's alleged retaliatory conduct adversely

affected the plaintiffs     constitutionally protected speech"; and (3) "a causal relationship between

[the] speech and the defendant's retaliatory action." Blankenship v. Manchin, 471 F.3d 523, 528

(4th Cir. 2006). In the context of a claim by a public employee against a public employer, the

requirement of protected speech is met if the plaintiff was speaking as a citizen on a matter of

 public concern rather than as an employee on a matter of personal interest, and if the employee's

 interest in speaking on that matter outweighed the government's interest in providing effective

 and efficient services to the public. See Ridpath v. Bd. of Governors, 447 F.3d 292,316 (4th Cir.

 2006); McVey v. Stacy, 157 F.3d 271, 277-78 (4th Cir. 1998).            Even if a public employee's

 speech relates to the employee's job or communicates information learned on the job, the speech

 is still protected under the First Amendment when it is made outside the scope of the employee's

 duties. See Lane v. Anderson, 660 F. App'x 185, 191 (4th Cir. 2016) (citing Garcetti v. Ceballos,

  547 U.S. 410, 421 (2006), and Hunter v. Town of Mocksville, 789 F.3d 389, 396-97 (4th Cir.

  2015)).       In the Motion, Defendants do not contest the protected nature of any of the Plaintiffs'

     speech.

               On the second prong, whether the retaliatory conduct adversely affected the speech, the

     "nature of the retaliatory acts committed by a public employer" must "be more than de minimis

     or trivial." Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 686 (4th Cir. 2000). To state a claim

     for First Amendment retaliation, a plaintiff must allege facts supporting the conclusion that "the



                                                       22
defendant's allegedly retaliatory conduct would likely deter a person of ordinary firmness from

the exercise of First Amendment rights."    Constantine v. Rectors & Visitors of George Mason

Univ., 411 F.3d 474, 500 (4th Cir. 2005). Although such actions can include decisions relating

to promotion, transfer, recall, and hiring, they do not necessarily include mere criticism, false

accusations, or verbal reprimands. Suarez, 202 F.3d at 686.

        Importantly, this inquiry does not specifically require that the adverse action taken

against the employee be an "adverse employment action," as previously required and defined by

the Fourth Circuit for a retaliation claim under Title VII of the Civil Rights Act of 1964 before

the United States Supreme Court's ruling in Burlington Northern & Santa Fe Railway, 548 U.S.

53,68 (2006). Compare Boone v. Goldin, 178 F.3d 252, 256-57 (4th Cir. 1999) (holding that for

a retaliation claim to be actionable under Title VII, the employee must allege a "decrease in

compensation, job title, level of responsibility, or opportunity for promotion") with Burlington N

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006) (holding that to constitute retaliatory action

for purposes of a Title VII claim, the employer's action must be materially adverse in that it

might have "dissuaded       a reasonable    worker    from making     or supporting   a charge   of

 discrimination").   Recently, the Fourth Circuit has noted that "[t]he standard for proving a

 materially adverse action in the Title VII retaliation context ...   is similar to the standard for

 demonstrating.an adverse action in the First Amendment retaliation context." Feminist Majority

 Found. v. Hurley, 911 F.3d 674, 697 n.12 (4th Cir. 2018) (comparing the standards set forth in

 Burlington Northern and Constantine).      In some circumstances, certain forms of speech can

 constitute a materially adverse action for purposes of a First Amendment retaliation claim where

 a government official's speech is "threatening, coercive, or intimidating so as to intimate that

 punishment, sanction, or adverse regulatory action will imminently follow" or where that official



                                                 23
makes   retaliatory   statements     that are damaging      based   on their   likelihood    of causmg

embarrassment,    humiliation,     or emotional distress.    Suarez, 202 F.3d at 688-89; see also

Blankenship, 471 F.3d at 528.

        The third prong, in the context of a retaliation claim by a public employee against a

public employer, requires that the protected speech be "a substantial factor in the decision to take

the allegedly retaliatory action" and that it was a "but for" cause of the adverse action. Love-

Lane v. Martin, 355 F.3d 766, 776 (4th Cir. 2004) (citation omitted); Ridpath, 447 F.3d at 318.

The causation prong involves questions of fact that generally should be resolved on summary

judgment and "only in those instances when there are no causal facts in dispute."             Love-Lane,

355 F.3d at 776; see Tobey v. Jones, 706 F.3d 379, 390-91 (4th Cir. 2013) (holding that courts

can infer causation at the motion to dismiss stage from the facts alleged in the complaint);

Ridpath, 447 F.3d at 318-19 (holding that a complaint that simply alleged that the employer's

conduct was in retaliation for protected speech sufficiently stated a causal connection for

purposes of a motion to dismiss).

        A.       Sergeant Boone

        Sergeant Thomas Boone, the President of UBPOA, has alleged claims of a hostile work

environment, disparate discipline, discriminatory non-promotion, and retaliation.           Boone asserts

that after he submitted a complaint to DOJ in March 2016, he suffered retaliation, including

unfair transfers, unequal discipline, and unfair hiring practices, up to and including his transfer to

Patrol in October 2018. Defendants argue that Boone has failed to state a claim of retaliation

based on the inappropriate         inclusion in his annual performance     review of a performance

assessment form which apparently resulted in lower ratings. Although Defendants argue that a

lower performance evaluation is insufficient to constitute a materially adverse action to support a



                                                    24
retaliation claim because Boone did not allege that the evaluation affected "his pay, benefits,

terms of employment, or employment status," Mot. Dismiss at 15, this argument fails because it

misconstrues the standard for a retaliatory action, which requires only that the action "would

likely deter a person of ordinary firmness from the exercise of First Amendment               rights."

Constantine, 411 F.3d at 500; Feminist Majority Found., 911 F.3d at 697 n.12. In any event,

Plaintiffs have clarified that the focus of Boone's retaliation claim is that that he faced a broad

course of retaliatory conduct, including the performance evaluations, which culminated in his

transfer to Patrol, which is viewed as a demotion within the PGCPD in part because it offers

fewer opportunities for overtime and call-back pay.         Particularly where transfer to the Patrol

Bureau can have adverse financial consequences, such an action is more than "de minimis or.

trivial."        Suarez, 202 F.3d at 686 (stating that transfer can be a materially adverse action

underlying a First Amendment retaliation claim).           Indeed, Plaintiffs have even alleged that

Boone was told that Chief Stawinski decided to transfer him because he had filed too many

complaints.        Accordingly, the Motion will be denied as to Boone's First Amendment retaliation

claim.

            B.       Corporal Ingram

            Corporal Danita Ingram has alleged discrimination and retaliation in the form of disparate

discipline that has prevented her from receiving a promotion.        As relevant here, Ingram alleges

that in February 2017, while she was attending court while undercover               for the Narcotics

 Enforcement Division, Officer Michael Rushlow, a uniformed PGCPD officer who is white,

 demanded that she give up her seat to him and, when she declined, verbally harassed her. After

 Ingram filed an internal complaint about the incident, Rushlow, encouraged by other white

 officers, filed a baseless counter-complaint against Ingram, and Major Mills ordered that charges



                                                    25
be filed against Ingram.   While the case was under investigation, Ingram was ineligible for a

promotion, and at some point, Ingram was also transferred in retaliation for her complaint.

        As with Boone, Defendants seek to isolate one aspect of Ingram's retaliation claim from

her allegations of a course of retaliatory conduct by the PGCPD. Defendants do not dispute that

Ingram has stated a retaliation claim based on her allegations of a baseless counter-complaint

which rendered her ineligible for promotion for over a year and unsupported charges against her

ordered by Defendant Mills. Unsubstantiated disciplinary proceedings, especially when coupled

with concrete consequences such as ineligibility for promotions, constitute actions that would

"likely deter a person of ordinary firmness from the exercise of First Amendment rights."

Constantine, 411 F.3d at 500; see Kirby v. City ojElizabeth   City, N Carolina, 388 F.3d 440,450

& n.8 (4th Cir. 2004) (holding that even a minor oral reprimand, under certain circumstances, is

sufficiently adverse for purposes of a First Amendment retaliation claim if it chills speech);

Coszalter v. City of Salem, 320 F.3d 968, 975 (9th Cir. 2003) (stating that "instigating

unwarranted criminal investigations or disciplinary actions" is sufficiently severe for purposes of

a First Amendment retaliation claim).   Rather, Defendants argue that Ingram has failed to state a

claim for retaliation because she has failed to allege details to show that her transfer was

sufficiently adverse or that there was a causal connection between her protected speech and the

transfer.   Although Defendants are correct that the Complaint contains almost no allegations

detailing the nature of Ingram's transfer, the transfer must be viewed in the context of the

broader allegations.   Where Plaintiffs have alleged sufficient facts to. show that Ingram was

subjected to retaliation for complaining about a white officer in the form of a baseless counter-

complaint and false charges, it is reasonable to infer that her involuntary transfer in the same

time frame was also retaliatory.   See Suarez, 202 F.3d at 686 (noting that a transfer can be a



                                                26
sufficiently adverse action to support a First Amendment retaliation claim). The Motion will be

denied as to Ingram's retaliation claim.

       C.      Officer Wall

       Officer Thomas Wall has asserted a claim of retaliation based on a 2015 incident in

which he confronted a fellow officer about his rough handling of a female citizen.     During the

confrontation, the other officer asked Wall what he would do if he put his hands on Wall, and

Wall responded by saying that he would "Fxxx him up." CompI.,-r 153. Within weeks, he was

"written up" and transferred to another district, while the other officer was not cited.    !d. In

arguing that the adverse actions, a written reprimand and transfer without any stated impact on

pay, title, or benefits, cannot form the basis of a retaliation claim, Defendants seek to apply the

wrong legal standard to a retaliation claim by citing case law involving a discrimination claim.

See Bowen v. Maryland, No. RDB-17-1571, 2018 WL 1784463, at *7-8 (D. Md. Apr. 12,2018).

Both a written reprimand and a transfer are the types of adverse actions that would "likely deter a

person of ordinary firmness from the exercise of First Amendment rights."        Constantine, 411

F.3d at 500; see Kirby, 388 F.3d at 450 & n.8 (reprimand); Suarez, 202 F.3d at.686 (transfer).

Moreover, as alleged in the Complaint, the written reprimand and transfer cannot fairly be

separated and, because both occurred following the same incident, are appropriately viewed as

reinforcing the inferences that both were materially adverse actions that would deter the exercise

of First Amendment rights. The Motion will be denied as to Wall's retaliation claim.

        D.     Corporal Smith

        Corporal   Chris Smith has alleged discrimination      in the form of a hostile work

environment as well as retaliation for complaining about racially derogatory statements made by

fellow officers while he was the only African American officer assigned to the Special

Assignments    Team.    Specifically, Smith alleged that his involuntary transfer to Patrol and

                                                27
subsequent denials of requests to be transferred out of Patrol were retaliatory.     Defendants argue

that Smith has failed to state a causal connection between his protected speech and these transfer

decisions.     As discussed above, issues of causation are fact-based and not typically resolved at

this early stage of the case. See Love-Lane, 355 F.3d at 776. Considering the allegations in the

Complaint as a whole, including allegations of retaliatory transfers against other officers under

similar circumstances, the Court finds that Smith's allegations are sufficient to state a retaliation

claim.   This conclusion is bolstered by Smith's allegations that his prior transfer requests,

presumably to more favorable units, had been repeatedly denied, and that his supervisors would

not meet with him and ignored his attempts to file an EEO complaint regarding the matter. The

Motion will be denied as to Smith's retaliation claim.

         E.       Anis, Brown, and Oatis

         The    Complaint    contains   sections   providing   allegations   of specific   instances   of

discrimination, but not retaliation, against Corporal Michael Anis, Corporal Michael Brown, and

Officer Tasha Oatis.        Specifically, Anis has alleged that he applied for and was denied

promotions to specialty units for which he was qualified on 13 separate occasions; Brown has

alleged that he was wrongfully terminated after a Trial Board found him guilty of conduct

unbecoming an officer based on an incident involving a civilian who falsely accused Brown of

assault; and Oatis has alleged that she was terminated for failing to take leave while traveling to

her part-time security job at the end of her shifts even though Major Mills confirmed that was the

generally accepted practice in the unit and a white officer who engaged in the same practice was

not terminated. Brown and Oatis have also both asserted that they were red-flagged or otherwise

stymied by the PGCPD in their attempts to obtain other police officer positions after being

terminated from the PGCPD.          Because the Complaint generally alleges that all Plaintiffs are



                                                    28
asserting claims of retaliation, CompI. at 60, Defendants argue that Anis, Brown, and Oatis have

failed to state individual claims for retaliation.     The Court agrees.    The Complaint does not

explicitly claim that the facts relating to these Plaintiffs amount to retaliation. More specifically,

the Complaint is devoid of any allegations of protected speech by any of these Plaintiffs.

Although in their Opposition, Plaintiffs state that Brown and Oatis engaged in protected speech

by signing the 2016 DOJ complaint relating to discrimination and retaliation by PGCPD against

officers of color, that fact appears nowhere in the Complaint and cannot be considered.            See

Zachair, 965 F. Supp. at 748 nA. Even if that proffered fact could be considered, the Complaint

does not provide any allegations linking any adverse actions against Brown or Oatis to the filing

of the DOJ complaint.

        Although the Complaint alleges that Anis was denied promotional transfers after the DOJ

complaint was filed, Plaintiffs do not allege that Anis signed that complaint or otherwise made a

complaint of discrimination,    formal or informal, that resulted in the denials of his transfer

requests.   Where the Complaint as presently drafted lacks allegations of protected speech by

these Plaintiffs, the Court will grant the Motion as to their retaliation claims and dismiss those

claims without prejudice.

VI.     Discrimination

        Defendants also seek dismissal of certain Individual Plaintiffs' discrimination claims for

failure to state a claim upon which relief may be granted.           See Fed. R. Civ. P. 12(b)(6).

Fourteenth Amendment employment discrimination             claims brought pursuant to     S   1983 are

evaluated under Title VII standards. See Love-Lane, 355 F.3d 766 at 786. To establish a prima

facie case of race, color, or national origin discrimination       based on disparate treatment, a

plaintiff must present facts demonstrating:     (1) the plaintiff's membership in a protected class;



                                                  29
(2) the plaintiffs   satisfactory job performance; (3) that the plaintiff was subjected to an adverse

employment action; and (4) that similarly situated employees outside the protected class received

more favorable treatment.      White v. BFI Waste Svcs., Inc., 375 F.3d 288, 295 (4th Cir. 2004).

Under the third prong, an adverse employment action is "a discriminatory act that adversely

affects the terms, conditions, or benefits of the plaintiffs    employment."   Holland v. Washington

Homes, 487 F.3d 208, 219 (4th Cir. 2007) (internal citations omitted).             It may consist of

discharge,   demotion,    a decrease   in payor     benefits,   a loss of job title or supervisory

responsibility, reduced opportunities for promotion, or a reassignment resulting in one or more

these consequences.       See Boone, 178 F.3d at 255-57 (allowing for the possibility           that a

reassignment to a significantly more stressful position could constitute an adverse employment

action). For those Plaintiffs alleging claims of discriminatory non-promotion, the elements are

altered slightly, and each Plaintiff must allege: (1) membership in a protected class; (2) that the

Plaintiff applied for the position in question; (3) that the Plaintiff was qualified for the position;

and (4) that the Plaintiff was rejected for the position "under circumstances giving rise to an

inference of unlawful discrimination."      Brown v. McLean, 159 F.3d 898, 902 (4th Cir. 1998)

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).             Courts typically find

"circumstances giving rise to an inference of discrimination" if the plaintiff can show that the

position remained open or was filled by a similarly qualified applicant outside the protected

class. See Page v. Bolger, 645 F.2d 227, 229-30 (4th Cir. 1981). Although it is not strictly

necessary for a plaintiff to establish all elements of a prima facie case in the complaint, a

plaintiff must allege sufficient facts to support a plausible inference of discrimination          and

thereby raise a right to relief above the speculative level. See Swierkiewicz v. Sorema NA., 534

U.S. 506,510-11      (2002); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010).



                                                   30
       A.         Sergeant Boone

        In addition to his retaliation claim, Sergeant Boone asserts a claim that he was subjected

to race discrimination    in the form of a hostile work environment, disparate discipline, and

discriminatory    non-promotion,    apparently relying on the same allegations     underlying    his

retaliation claim. See supra part V.A. Defendants argue that Boone has failed to state claim of

discrimination based on his performance review because the results of that review, even if less

favorable than expected, do not constitute an adverse employment           action for purposes of

discrimination.     Plaintiffs do not respond to this argument, and the Court does not read the

paragraph    of the Complaint      referencing   the performance   review as asserting a claim of

discrimination in addition to the retaliation claim. Even if an adverse performance review can be

deemed an adverse employment action, Plaintiffs have not asserted in the Complaint that he was

treated unfavorably      as compared     to white officers in the performance     review process.

Accordingly, to the extent that Plaintiffs intended to assert a discrimination claim on behalf of

Boone based on the performance review, it will be dismissed without prejudice, based on the

allegations of the Complaint as presently drafted.

        Defendants also argue that Boone has failed to state a claim for discriminatory non-

promotion.    Beyond the cursory statement that Brown was subjected to "discriminatory          non-

promotion," CompI. ~ 108, the Complaint is devoid of any facts referencing a position to which

Brown could be promoted, whether he applied for that position, and the result of his application.

Defendants therefore seek dismissal of the non-promotion claim because Brown has identified no

open position to which he should have been promoted; he does not allege that he was qualified

for the position; and he alleges no facts to create a plausible inference of discrimination.      In

response, Plaintiffs point to the allegation, within the discussion of Boone's retaliation claim,



                                                   31
that on October 1, 2018, Major Renner informed Boone that he would be transferred, that he

requested that Boone consider a transfer to the Property Division, and that although two Deputy

Chiefs and Boone agreed on the transfer, Brown was instead transferred to Patrol, which was

considered a demotion.

         Even construed in the light most favorable to Plaintiffs, these allegations do not state a

claim for discriminatory non-promotion.      Although these allegations, as discussed above, support

a plausible retaliation claim, see supra part V.A, nowhere does the Complaint state that the

position in the Property Division was a promotion for Boone. The Complaint also does not state

that Boone ever applied for that position, as opposed to merely agreeing that such a transfer

would be appropriate, or that he sought any promotion at all. Although Boone is not required to

establish all elements of a prima facie case in the Complaint, he must allege sufficient facts to

support a plausible inference that he was not promoted because of discrimination.                   See

Swierkiewicz, 534 U.S. at 510-11; Coleman, 626 F.3d at 190. Yet the Complaint does not even

state whether the position in the Property Division was given to an officer outside the protected

class.   Where the Complaint as presently drafted lacks facts discussing in any way Boone's

efforts to secure a promotion, much less evidence that he was denied a particular promotion for

discriminatory    reasons,   the   Court   will   dismiss   without   prejudice   Boone's   claim   for

discriminatory non-promotion for failure to state a claim.

         B.      Sergeant~ack

         Sergeant Paul Mack has asserted claims of retaliation and discriminatory non-promotion

to lieutenant in 2016 and 2018.      Although Defendants do not seek dismissal of Mack's 2018

discriminatory   non-promotion     claim, for which he has identified three white officers who

allegedly were less qualified and yet were promoted ahead of him, they argue that his 2016



                                                   32
discriminatory non-promotion claim should be dismissed because his general statement that from

2016 to 2018, he was "denied promotion in favor of White officers, even though[] he was

equally as eligible for promotion" is inadequate to state a non-promotion claim. Compl. ~ 34.

At this stage of the proceedings, however, Mack is not required to identify a specific white

comparator if he has alleged other circumstantial evidence of discrimination.      See Bryant v.

Aiken Reg 'I Med. Centers Inc., 333 F.3d 536, 545-46 (4th Cir. 2003).      Unlike the plaintiff in

McCleary-Evans v. Maryland Department of Transportation, 780 F.3d 582 (4th Cir. 2015), cited

by Defendants, Mack has alleged that he was not merely qualified for the promotion, but highly

ranked based on his examination, and that he was equally qualified for the promotion as the

white officers who received the promotion, even though he does not specifically name them. Id.

at 583-84, 586.     Moreover, the unchallenged      allegations that Mack experienced    identical

 discriminatory treatment when he applied to be a lieutenant in 2018 provides circumstance

 evidence in favor of a reasonable inference of similar discrimination in 2016. Finally, Mack's

 allegations must be viewed in the context of the broader pattern of alleged discriminatory non-

 promotion of officers of color described throughout the Complaint.

        While Defendants may ultimately be able to show that Mack's comparators were not

 similarly situated, or that the supervisors who denied his request for promotion did not have

 discriminatory intent, these questions are inherently fact-based and should not be resolved at the

 pleadings stage where Mack has alleged enough facts to permit a plausible inference that his

 non-promotion in 2016 was the product of discrimination.      See Mandell v. Cty. of Suffolk, 316

 F.3d 368, 379 (2d Cir. 2003) (holding that "the question whether two employees are similarly

 situated is a question of fact for the jury"). Accordingly, the Court finds that Mack has pleaded

 sufficient allegations to state a claim for non-promotion in 2016.



                                                  33
       c.         Officer Wall

       Officer Wall has alleged that the episode underlying his retaliation claim, see supra part

VC, also supports a claim of race discrimination.           In their Opposition, Plaintiffs have clarified

that this discrimination claim is based on a theory of disparate discipline, which is supported in

the Complaint by the allegation that a white comparator, Officer Tiffany Johnson, received no

discipline after referring to African Americans as "nxxxxxs."          Compl. ~ 154. Defendants argue

that Wall's disparate discipline claim should be dismissed because the write-up and transfer he

received do not constitute adverse employment actions for purposes of a Fourteenth Amendment

employment discrimination claim.           In discussing Wall's retaliation claim, Plaintiffs assert that

the two acts cannot be considered in isolation and collectively amount to adverse action that can

support a retaliation claim.         Plaintiffs make no argument that these events constitute adverse

employment actions for purposes of a discrimination claim.

            A written reprimand that adversely affects the. terms or conditions of employment can

 constitute an adverse employment action. See Adams v. Anne Arundel ety. Pub. Sch., 789 F.3d

 422, 431 (4th Cir. 2015) (noting that whether a reprimand constitutes an adverse employment

 action is "necessarily dependent on the circumstances").          In this case, Wall's reprimand resulted

 in a concrete employment action:           his transfer to another district.    Thus, Wall's subsequent

 transfer     is directly relevant     to the inquiry into whether the reprimand          carried adverse

 employment consequences.             If the reprimand resulted in a transfer to a significantly more

 stressful position, or was accompanied by a "decrease in compensation, level of responsibility, or

 opportunity for promotion," together the reprimand and transfer, or the transfer on its own, might

 constitute an adverse employment action. See Boone, 178 F.3d at 255-57.




                                                       34
        However, there are no allegations in the Complaint specifying if or how the transfer itself

negatively impacted the terms or conditions of Wall's employment.       Unlike other Plaintiffs who

allege that they were transferred to Patrol, which is viewed as a demotion in the PGCPD and

offers fewer opportunities for overtime and call-back pay, Wall does not specify where he was

transferred and how such a transfer affected him.        Accordingly, the Court concludes that as

presently drafted, the Complaint fails to state a claim for disparate discipline based upon Wall's

write-up and transfer.     Wall's   discriminatory    discipline claim will be dismissed     without

prejudice.

        D.     Corporal Anis

        Corporal Anis, who is a member of HNLEA, has alleged that on 13 occasions, he applied

for promotions but was denied, including two applications to be a Hostage Negotiator, two

applications to be an Instructor at the Academy, three applications to be a Detective, one

application to the Special Operations Division at National Harbor, and five applications to the

Marine Specialty Unit. Defendants argue that Anis has failed to allege sufficient facts to state a

claim as to all of these claims of discriminatory         non-promotion    except Anis's   claim of

discriminatory non-promotion to the Special Operations Division at National Harbor.

        Defendants are correct that "[ d]iscrete acts such as termination, failure to promote, denial

of transfer, or refusal to hire are easy to identify" and thus "each incident of discrimination ...

constitutes a separate actionable 'unlawful employment practice. '"       See Morgan, 536 U.S. at

114. Because Plaintiffs have clarified that they are seeking individual relief on all 13 incidents,

the Court must assess each discriminatory non-promotion claim individually.

        On the claim of discriminatory non-promotion to the Instructor position, Anis has alleged

sufficient facts to state a prima facie case and support a plausible inference of discrimination so



                                                 35
as to raise his right to relief above the speculative level. See Swierkiewicz, 534 U.S. at 510-11;

Coleman, 626 F.3d at 190. Anis alleges that as a man of Middle-Eastem descent, he is a member

of a protected class. He also specifically states that he applied for the Instructor position and was

not selected, while a white officer named Beau Jarvis who never even applied was selected

instead. Although he does not specifically state that he was qualified for the Instructor position,

he states that he was "on a list to be selected for that position," which pennits the reasonable

inference that he must have been sufficiently qualified for the position to appear on such a list.

Compl. ~ 160.     These allegations suffice to state a prima facie case of discriminatory non-

promotion to the Instructor position. See Brown, 159 F.3d at 902.

        Anis also alleges a prima facie case of discriminatory non-promotion to the Marine Unit

positions.   He states that he has "consistently finished as a top applicant for the swim and

physical tests" required for promotion to the Marine Unit yet has never been selected. Compl.

~ 157. He also asserts that he has been significantly more experienced and qualified than the

white officers selected for those positions and points to a specific white officer who was

promoted to the Marine Unit despite never applying and being involved in a controversial

departmental shooting.    These allegations support the conclusion that he was qualified for the

position but that officers outside the protected class were selected instead. Where qualifying for

the Marine Unit specifically requires a strenuous swim test, interview, and completion of a

rope/agility course, yet a white officer who never applied was promoted over Anis who finished

these tests with top marks, Anis has alleged sufficient facts to give rise to an inference of

unlawful discrimination as to his applications to the Marine Unit.

        As for Anis's applications to be a Hostage Negotiator and Detective, the Complaint

completely lacks any allegations stating Anis's qualifications for those positions or whether the



                                                 36
positions    were filled by an individual       outside of Anis's   protected    class.    Although   the

circumstances    surrounding     Anis's   other promotion    denials may suggest that Anis is an

accomplished officer who was passed over for promotions because of his race, his failure to

allege any details whatsoever relating to these particular promotion denials requires dismissal of

these specific claims at this time.       The Court will grant the Motion as to the non-promotion

claims relating to the applications to be a Hostage Negotiator and a Detective and deny it as to

the other non-promotion        claims.    As presently drafted, the allegations relating to the non-

promotion claims based on Anis's applications to be a Hostage Negotiator and a Detective,

though relevant for purposes of proving Anis's other non-promotion              claims, are insufficient,

such that these claims will be dismissed without prejudice.

        E.       Corporal Smith

        Corporal Smith alleges that in November 2016, he was denied a transfer out of the

Special Assignments      Team      after he endured      racial harassment      there and was instead

involuntarily transferred to Patrol.      He also states that he was repeatedly denied transfers to a

Community Oriented Policing position at unspecified times. Defendants argue that he has failed

to allege sufficient facts to state of claim for discriminatory transfer denial.          Such a claim is

evaluated under a similar standard as a claim for discriminatory non-promotion.            See Burgess v.

Bowen, 466 F. App'x       272, 280-81 (4th Cir. 2012) (citing a non-promotion                case for the

requirements for a prima facie case of discriminatory transfer denial).          Thus, to state a prima

facie case, Smith must allege: (1) membership in a protected class; (2) that he applied for the

transfer; (3) that he was qualified for the position; and (4) that he was rejected for the transfer

"under circumstances giving rise to an inference of unlawful discrimination."         Id.; cf Brown, 159

F.3d at 902.



                                                    37
       As to Smith's transfer request in November 2016, although he alleges membership in a

protected class and that he requested a transfer, he does not specifically identify the position to

which he sought to be transferred or whether he was qualified for that position.          He does,

however, state that he made the request after he was subjected to racially derogatory comments

in the Special Assignments     Team, including a statement defending the Ku Klux Klan and

racially charged conversations in which fellow officers referred to President Obama as a "coon"

and stated that "at least slaves had food and a place to live." Compl.,-r 166. These allegations

are sufficient to give rise to an inference of discrimination, in that by denying Smith's transfer

request, his supervisors effectively forced him to remain in a racially hostile environment.

Moreover, the facts that soon after Smith's transfer request was denied, he was involuntarily

transferred to Patrol, considered a demotion within PGCPD, and his efforts to complain about the

transfer and file a complaint were effectively rebuffed, provide further support for an inference

of discrimination in the original denial of a transfer.   Where Smith is not strictly required to

establish all elements of a prima facie case in the complaint, the Court finds that he has alleged

sufficient facts to support a plausible inference of discrimination as to his November 2016

transfer denial. See Swierkiewicz, 534 U.S. at 510-11; Coleman, 626 F.3d at 190.

        As for Smith's repeated transfer requests to a Community Oriented Policing position, he

has failed to allege any facts suggesting that the denials occurred under circumstances suggesting

discrimination.    Indeed, he provides no details about the position, when he applied, his

qualifications for it, who received the position instead of him, or why such denials might be

discriminatory.   Thus, to the extent Smith is actually asserting a claim of discriminatory transfer

denial based on his requests to be transferred to a Community Oriented Policing position, the

Motion will be granted and this claim will be dismissed without prejudice.



                                                 38
          F.     Officer Rucker

          As discussed above, Officer Rucker has alleged discrimination         based on disparate

discipline when he was suspended for two years without resolution, was denied the ability to

apply for and test for promotions while on suspension, and then was "red-flagged"           with the

Maryland State Police, while white officers with similar offenses were not treated as harshly,

were allowed to apply for promotions while on suspension, and were not red-flagged to the same

degree.    Although Defendants argue for dismissal of any discriminatory non-promotion         claim

based on Rucker's allegation that he was not allowed to apply or test for promotion during his

suspension, in their Opposition, Plaintiffs do not assert that Rucker is pursuing a freestanding

discriminatory    non-promotion   claim; rather, they allege that Rucker is asserting a claim of

discriminatory discipline based in part on the theory that by not letting him apply for a promotion

during the time that he was suspended, Defendants subjected him to disparate discipline because

the PGCPD allowed a white officer under suspension to test for promotion.       Where Rucker does

not seek to pursue a claim of discriminatory non-promotion, the Motion will be denied as to that

claim as moot.     Rucker's discriminatory discipline claim, not challenged in the Motion, remains.

VII.      Official Capacity Claims

          Finally, Defendants argue for dismissal of all official capacity claims alleged against the

Individual Defendants as duplicative of Plaintiffs' claims against Prince George's County.         In

Love-Lane, the Fourth Circuit explicitly held that a       S   1983 claim against a supervisor of a

municipal entity is duplicative of claims brought against the entity itself and is appropriately

dismissed.     355 F.3d at 783. Plaintiffs do not dispute this point and, in a footnote, request that

the Court deem those official capacity claims withdrawn without prejudice.          Opp'n at 3 n.3.




                                                  39
Accordingly,   the Court will dismiss the official capacity    claims against the Individual

Defendants without prejudice.

                                      CONCLUSION

       For the foregoing reasons, Defendants' Motion to Dismiss will be GRANTED IN PART

and DENIED IN PART. A separate Order shall issue.




Date: July 8, 2019
                                                  THEODORE D. CH
                                                  United States District




                                             40
